Case 1:20-cv-20024-JJO Document 65 Entered on FLSD Docket 11/17/2020 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 20-20024-CIV-O’SULLIVAN

                                                 [CONSENT]

 GLORIA GARCIA and
 JANETH ZAPATA
       Plaintiffs,

 v.

 FOUR BLR DOORS, CORP., and
 ISRAEL LA RED, individually,
        Defendants.
 ______________________________/

                                                    ORDER

         THIS MATTER is before the Court pursuant to the Consent to Magistrate [Judge] Jurisdiction

 (DE# 62, 11/11/20) and the Joint Notice of Settlement (DE# 63. 11/11/20) filed by the parties. This matter

 was referred to the undersigned by the Honorable Ursula Ungaro pursuant to 28 U.S.C. § 636(b) (DE# 64,

 11/17/20). Accordingly, it is

         ORDERED AND ADJUDGED that a telephonic fairness hearing pursuant to Lynn Food Stores v.

 United States, 679 F.2d 1350 (11th Cir. 1982) is set before the undersigned on Monday, November 23,

 2020, at 3:00 PM. All parties (and non-parties who wish to attend) shall, at the time of the hearing, call the

 Court's audio conference number (888) 363-4735 and enter the access code 7229437#. To the extent

 possible, counsel arguing the matter must call from a landline. All other attendees must keep their

 telephone on mute.

         THE CLERK OF THE COURT IS DIRECTED TO RE-OPEN THE CASE.

 .       DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of November, 2020.




                                           _______________________________________
                                           JOHN J. O'SULLIVAN
                                           CHIEF UNITED STATES MAGISTRATE JUDGE
